                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                           September 12, 2019
                             SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                  LAREDO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
       vs.                                      §                5:16-CR-661-001
                                                §
NOLAN PEREZ-PEREZ                               §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       On September 11, 2019, the undersigned held a final hearing on the U.S. Probation

Office’s Petition for Warrant or Summons for Offender Under Supervision and Supplement.

(Dkt. Nos. 94, 103.) The Government was represented by Assistant United States Attorney Paul

Harrison. The Defendant, Nolan Perez-Perez, was represented by Francisco Valcarcel.

       The Defendant was sentenced on December 13, 2016, before the Honorable U.S. District

Judge Marina Garcia Marmolejo in the Southern District of Texas, Laredo Division, after

pleading guilty to conspiracy to transport and move and attempt to transport and move an

undocumented alien within the United States by means of transportation, in violation of 8 U.S.C.

§§ 1324(a)(1)(A)(ii), 1324(a)(1)(v)(I), and 1324(a)(1)(B)(i).    Defendant was sentenced to

twenty-four (24) months imprisonment followed by two years of supervised release subject to a

court-imposed condition ordering him not to return to the United States illegally if deported.

(Dkt. No. 94.) Defendant’s term of supervised release began on January 19, 2018. Id.

       The Probation Office filed the instant petition on April 30, 2019 and a Supplement on

May 20, 2019. (Dkt. Nos. 94, 103.) In the Petition and Supplement, the Probation Office alleged

three violations:

       (1) New Law Violation: Possession of A Controlled Substance (PG3-3-3rd Degree
           Felony);
       (2) New Law Violation: Possession of a Controlled Substance (PG2-1 gram-3rd Degree
           Felony); and
       (3) Failure to Notify USPO Within 72 Hours of Arrest or Questioning by Law
           Enforcement Officer.
Id. With respect to the first allegation, Defendant was found in possession of rectangular pills

during a traffic stop on April 16, 2019. (Dkt. No. 94 at 2.) During the stop, Police observed the

car’s passenger throw something out the window, which was later identified as a baggie with

rectangular pills inside. Defendant, the passenger, allegedly admitted that the pills belonged to

him. With respect to the second allegation, Defendant was arrested and charged with possession

of a controlled substance on December 21, 2018. (Dkt. No. 103 at 2.) That morning, Laredo

Police responded to reports about a person being asleep inside a truck in the middle of the road.

Police identified the Defendant in the vehicle.       Defendant was initially unresponsive and

allegedly appeared confused. He allegedly had blood shot eyes and slurred speech. The Petition

alleges that Defendant admitted to having a vaporizer with liquid marihuana inside, which

smelled like marihuana. With respect to the third allegation, Defendant allegedly failed to

inform the Probation Office of his arrest within 72 hours. Id.

       At the final revocation hearing on the Government’s petition, the Defendant pleaded true

to all the allegations. (Minute Entry dated September 11, 2019.)

       Based on the Defendant’s plea of true to the alleged violations (No. 1-3) in the Petition,

the undersigned found the Defendant violated the conditions of supervised release as set forth in

allegations numbered one through three. The undersigned found the Defendant committed two

grade B violations and one grade C violation. Based on the Defendant’s criminal history

category of II, the United States Sentencing Guidelines Manual suggests a range of

imprisonment between 6 and 12 months for grade B violations and 4 and 10 months for grade C

violations. U.S.S.G. § 7B1.4.
       In crafting the appropriate revocation sentence, a court may impose (1) a sentence within

the guidelines range, (2) “an upward or downward departure as allowed by the Guidelines,” and

(3) “a non-Guideline sentence or a variance that is outside of the relevant Guidelines range.”

United States v. Brantley, 537 F.3d 347, 349 (5th Cir.2008) (internal quotation marks and

citation omitted). The court may impose any sentence that falls within the statutory maximum

term of imprisonment allowed for the revocation sentence, 18 U.S.C. § 3583(e)(3), and the court

must consider the permissible factors enumerated in 18 U.S.C. § 3553(a), along with the

nonbinding policy statements found in Chapter Seven of the Sentencing Guidelines. United

States v. Walker, 742 F.3d 614, 616 (5th Cir. 2014). The permissible section 3553 factors

include: the Defendant’s criminal history and characteristics; the need for adequate deterrence;

the need for protection of the public; the need for effective care, training, or treatment; the kinds

of sentence and sentencing range established for the Defendant’s applicable category of offense;

the pertinent Sentencing Commission policy statements; the need to avoid unwarranted

sentencing disparities; and the need to provide restitution to any victims. See 18 U.S.C. §

3583(e). The primary sentencing goal upon revocation of supervised release is to sanction the

defendant for failing to abide by the terms of the supervision. See U.S.S.G. Ch. 7, Pt. A, intro.

comment ¶ 3(b); United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).

       Here, the Probation Officer recommended for the Court to recommend a sentence of

twelve (12) months, followed by a recommenced term of supervised release of twenty-four (24)

months. The Government was not opposed to a sentence within the Sentencing Guidelines.

Defense Counsel argued that Defendant has managed to stay clean, aside from the alleged

incidents. Given Defendant’s struggle with addiction, Defense Counsel said Defendant is willing

to undergo treatment. Defense Counsel argued that a longer sentence would make it harder for
Defendant to get back to his job. Defendant was employed as a hotshot driver. Defendant has

been in custody since May 3, 2019.                   Therefore, the undersigned advised she would be

recommending the Defendant’s supervised release be revoked and sentenced to 7 (seven) months

with credit for time served and followed by a two (2) year term of supervised release with the

original terms and conditions reinstated and the following modifications:

         It is therefore RECOMMENDED the Defendant’s plea of true to the alleged violations

(Nos. 1-3) set forth in the Petition be ACCEPTED.

         It is further RECOMMENDED the Defendant’s term of supervised release be

REVOKED.

         It is further RECOMMENDED the Defendant be sentenced to seven (7) months

imprisonment, with credit for time served and followed by a two (2) year term of supervised

release.1

    •    It is further RECOMMENDED that Defendant participate in a substance abuse

         treatment, testing, and abstinence program, and that Defendant follow all program

         regulations.

         At the close of the revocation hearing, the Defendant, defense counsel, and counsel for

the Government each signed a form waiving their right to object to the proposed findings and

recommendations contained in this Report, consenting to revocation of supervised release as

recommended herein, and consenting to the imposition of the above sentence recommended in

this Report. (Dkt. No. 108.) The Defendant also waived the right to be present and speak before



1
  “A defendant shall be given credit toward the service of a term of imprisonment for any time he has spent in
official detention prior to the date the sentence commences. . . . that has not been credited against another sentence.”
18 U.S.C. § 3585(b). Furthermore, the Advisory Guidelines recommend that the term of imprisonment shall be
served consecutively to any sentence of imprisonment that the Defendant is currently serving, whether or not the
sentence of imprisonment being served resulted from the conduct that is the basis of the revocation of supervised
release. See U.S.S.G. § 7B1.3(f).
the District Judge when she imposes the recommended sentence. Id. Therefore, the District

Court may act on this Report immediately.

       Signed on September 12, 2019, at Laredo, Texas.


                                                 _______________________________
                                                 DIANA SONG QUIROGA
                                                 UNITED STATES MAGISTRATE JUDGE
